Title: From Benjamin Franklin to Thomas Cushing, 5 January 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Jan. 5. 1773
I did myself the Honour of Writing to you on the 2d of December past inclosing some news papers to 30th november last which I hope got safe to hand. I have since received your Favour of Oct. 27. which containing in a small Compass so full an Enumeration of our Grievances, the Steps necessary to a Removal of them, and the happy Effects that must follow, I thought that tho’ a private Letter, it might be of Use to communicate it to Lord Dartmouth, the rather too, as he would there find himself occasionally mentioned with proper Respect, and learn that his Character was esteemed in the Colonies. Accordingly I wrote him a few Lines and enclos’d it, a Day or two before I was to wait on his Lordship, that he might have a little time to consider the Contents. When I next attended him, he return’d me the Letter with much Complacence in his Countenance, said he was glad to find that People in America were dispos’d to think so favourably of him; that they did him but Justice in believing he had the best Dispositions towards them, for he wish’d sincerely their Welfare, tho’ possibly he might not always think with them as to the means of obtaining that End. That the Heads of Complaint in your Letter were many, some of them requiring much Consideration, and therefore it could scarce be expected that a sudden Change should be made in so many Measures, supposing them all improper to be continued, which perhaps might not be the case. It was however his Opinion that if the Americans continued quiet, and gave no fresh Offence to Government, those Measures would be reconsidered and such Relief given as upon Consideration should be thought reasonable. I need not remark that there is not much in such general Discourse; but I could then obtain nothing more particular, except that his Lordship express’d in direct Terms his Disapprobation of the Instruction for exempting the Commissioners from Taxation; which, however, was, he said, in Confidence to me, relying that no publick Mention should be made of his Opinion on that head.

In the meantime some Circumstances are working in our favour with regard to the Duties. It is found by the last Years Accounts transmitted by the Commissioners, that the Ballance in favour of Britain is but about £85 after Payment of Salaries, &c. exclusive of the Charge of a Fleet to enforce the Collection. Then it is observ’d that the India Company is so out of Cash, that it cannot pay the Bills drawn upon it, and its other Debts; and at the same time so out of Credit, that the Bank does not care to assist them, whence they find themselves obliged to lower their Dividend; the Apprehension of which has sunk their Stock from 280 to 160, whereby several Millions of Propery are annihilated, occasioning private Bankrupcies and other Distress, besides a Loss to the Publick Treasury of £400,000 per Annum which the Company by Agreement are not to pay into it as heretofore, if they are not able to keep up their Dividend at 12½. And as they have at the same time Tea and other India Goods in their Warehouses to the Amount of Four Millions as some say, for which they want a Market, and which if it had been sold would have kept up their Credit, I take the Opportunity of remarking in all Companies, the great Imprudence of losing the American Market, by keeping up the Duty on Tea, which has thrown that Trade into the Hands of the Dutch, Danes, Swedes and French, who (according to the Reports and Letters of some Custom-House Officers in America) now supply by Smuggling the whole Continent, not with Tea only, but accompany that Article with other India Goods, amounting as suppos’d in the whole to £500,000 Sterling per Annum. This gives some Alarm, and begins to convince People more and more, of the Impropriety of Quarrelling with the Americans, who at that Rate might have taken off two Millions and a Half of those Goods within these 5 Years that the Combination has subsisted, if the Duty had not been laid, or had been speedily repealed.
But our great Security lies, I think, in our growing Strength both in Wealth and Numbers, that creates an increasing Ability of Assisting this Nation in its Wars, which will make us more respectable, our Friendship more valued, and our Enmity feared; thence it will soon be thought proper to treat us, not with Justice only, but with Kindness; and thence we may expect in a few Years a total Change of Measures with regard to us; unless by a Neglect of military Discipline we should lose all our martial Spirit, and our western People become as tame as those in the eastern Dominions of Britain, when we may expect the same Oppressions: For there is much Truth in the Italian Saying, Make yourselves Sheep and the Wolves will eat you. In confidence of this coming Change in our favour, I think our Prudence is mean while to be quiet, only holding up our Rights and Claims on all Occasions, in Resolutions, Memorials, and Remonstrances, but bearing patiently the little present Notice that is taken of them. They will all have their Weight in Time, and that Time is at no great Distance. With the greatest Esteem, I have the Honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble Thomas Cushing, Esqr
 
Endorsed: Dr Franklin  Jany 5 1773
